     CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


THE PRUDENTIAL INSURANCE                  *
COMPANY OF AMERICA,                       *
                                          *
       Plaintiff,                         *
                                          *
v.                                        *     Case No. 0:18-cv-03189-DSD-ECW
                                          *
J.B., a minor; Z.B., a minor; and         *
ANNIE L. DAVIS, solely in her             *
capacity as guardian of J.B.,             *
and MARILYN DAVIS,                        *
                                          *
       Defendants.                        *


           ANSWER AND AFFIRMATIVE DEFENSES OF J.B., A MINOR,
                BY ANNIE L. DAVIS, HER GUARDIAN, TO THE
           POTENTIAL CROSSCLAIM OF MARILYN DAVIS (CARIAZO)


       Defendant J.B., a minor, appearing herein through her guardian, Annie L. Davis,

and undersigned counsel, hereby answers the pleading lodged by Defendant Marilyn

Davis (Cariazo) that she designated as an Answer (ECF No. 47) insofar as it might

liberally be construed to assert one or more crossclaims against J.B.     Specifically,

Marilyn Davis (Cariazo)’s Answer includes four “counts” appearing in paragraphs 28-50,

without designating against whom those counts are made. Out of an abundance of

caution, J.B. will treat the “counts” as potential crossclaims against her, and hereby

responds to the potential crossclaims, according to their numbered paragraphs, as

follows:



                                          1
     CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 2 of 6



                                      COUNT ONE
                                        Contract

       1.     No response is required to the allegations of Paragraph 28.

       2.     J.B. is without sufficient information to admit or deny the allegations of

Paragraph 29.

       3.     J.B. admits the allegations of Paragraph 30.

       4.     J.B. admits the allegations of Paragraph 31.

       5.     J.B. is without sufficient information to admit or deny the allegations of

Paragraph 32.

       6.     J.B. is without sufficient information to admit or deny the allegations of

Paragraph 33.

       7.     J.B. admits that the Insured named her as a primary beneficiary of the death

benefit related to Group Policy No. G-43939 (the “Policy”), and that her guardian has

received 50% of the death benefit for her benefit.

       8.     J.B. admits the allegations of Paragraph 35.

       9.     J.B. denies the allegations of Paragraph 36.

       10.    J.B. denies the allegations of Paragraph 37.

                                    COUNT TWO
                                Minnesota Slayer Statute

       9.     No response is required to the allegations of Paragraph 38.

       10.    J.B. admits the allegations of Paragraph 39.

       11.    J.B. denies the allegations of Paragraph 40.



                                             2
     CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 3 of 6



                                    COUNT THREE
                                     Common Law

      12.    No response is required to the allegations of Paragraph 41.

      13.    J.B. admits the allegations of Paragraph 42.

      14.    J.B. admits the allegations of Paragraph 43.

      15.    J.B. admits the allegations of Paragraph 44.

                                   COUNT FOUR
                               Minnesota Probate Statutes

      17.    No response is required to the allegations of Paragraph 45.

      18.    J.B. is without sufficient information to admit or deny the allegations of

Paragraph 46.

      19.    J.B. is without sufficient information to admit or deny the allegations of

Paragraph 47.

      20.    J.B. is without sufficient information to admit or deny the allegations of

Paragraph 48.

      21.    J.B. denies the allegations of Paragraph 49.

      22.    J.B. denies the allegations of Paragraph 50.

      All allegations in the Answer, insofar as it might liberally be construed as a

crossclaim against J.B. (ECF No. 47), not expressly admitted or addressed are hereby

denied. J.B. reserves her right to amend and supplement this Answer pursuant to Rule 15

of the Federal Rules of Civil Procedure.




                                            3
     CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 4 of 6



                          AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

       The potential crossclaim fails to state a cause of action upon which relief may be

granted.

                      SECOND AFFIRMATIVE DEFENSE

       Marilyn Davis (Cariazo)’s potential claims against J.B., if any, arise under the

Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et

seq. To the extent the crossclaim makes claims and seeks remedies ERISA does not

provide, ERISA preempts those claims and remedies. See Pilot Life v. Dedeaux, 481

U.S. 41, 107 S. Ct. 1549, 95 L.Ed.2d 39 (1987).

                       THIRD AFFIRMATIVE DEFENSE

       Marilyn Davis (Cariazo) failed to exhaust her ERISA administrative remedies.

                      FOURTH AFFIRMATIVE DEFENSE

       Marilyn Davis (Cariazo)’s rights and remedies are limited to the explicit terms of

the Policy. Said Policy is a written document and, as such, is the best evidence of its

terms, conditions, coverage, exclusions, limitations and all matters pertaining thereto.

Accordingly, J.B. pleads the Policy as a complete defense to Marilyn Davis (Cariazo)’s

potential crossclaim as if copied in extenso herein.

                        FIFTH AFFIRMATIVE DEFENSE

       The Policy provides that “[i]f a Beneficiary dies before you, that Beneficiary’s

interest will end. It will be shared equally by any remaining Beneficiaries, unless the

Beneficiary form states otherwise.” (ECF No. 20-1 at p. 66).

                                             4
     CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 5 of 6



                       SIXTH AFFIRMATIVE DEFENSE

       Marilyn Davis (Cariazo)’s potential claims are barred by the doctrine of laches.

       J.B. reserves the right to amend and supplement these affirmative defenses

pursuant to Rule 15 of the Federal Rules of Civil Procedure.

                             PRAYER FOR RELIEF

       WHEREFORE, Defendant J.B. demands Judgment in her favor, costs, interest,

attorney’s fees to the extent authorized, and any other relief deemed just and proper.

       DATED this 12th day of November, 2019.

                                          Respectfully submitted,

                                          /s/ Michael J. Hoover
                                          Michael J. Hoover
                                          LA Bar No. 35497
                                          Interpleader Law, LLC
                                          9015 Bluebonnet Blvd.
                                          Baton Rouge, Louisiana 70810
                                          Telephone: (225) 246-8706
                                          Email: michael.hoover@interpleaderlaw.com
                                          Attorney for Defendant J.B., a minor,
                                          represented herein by Annie L. Davis, her
                                          guardian




                                             5
CASE 0:18-cv-03189-DSD-ECW Document 49 Filed 11/12/19 Page 6 of 6



                     CERTIFICATE OF SERVICE

 I hereby certify that on November 12, 2019, I caused a copy of the foregoing and
 any attachments to be filed electronically using the CM/ECF System. Notice of
 this filing will be sent by the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt.


                           /s/ Michael J. Hoover
                            Michael J. Hoover




                                     6
